                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Dante Gil et al,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:18-cv-00070-GCM
                                      )               Related Case Number
                  vs.                 )
                                      )
        Kirstjen Nielsen et al,       )
            Respondent(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 2, 2019 Order.

                                               April 3, 2019
